Parker, C. J.
There have been cases in which it has been ruled, on a motion to amend a plea of usury, that leave would not be granted, if the plaintiffs would deduct from the debt claimed, the amount of the usury alleged to have been taken or secured. I have a distinct recollection of more than one case of that character, during the time I was at the bar. Upon enquiry, however, we do not find that this has generally been understood to be the settled practice of the court; and, standing as a mere nisi prius ruling, we think it should be overruled. So long as the laws of the state authorize a plea of usury, a defence of that character is entitled to the same consideration as a defence founded upon the statute of limitations, or the statute of frauds, or any other legal de-fence. It is not for the court to narrow the rights of the parties, by refusing leave to amend informal pleadings in one case, Avhere under similar circumstances it would be granted in other cases. If we deemed usury laws inexpedient, it would be our duty, so long as the legislature permitted them to stand upon the statute book, to construe and administer them upon the same principles, and by the same rales of practice, that prevail in reference to other statutes.
The defendant has leave to amend upon such terms as will indemnify the plaintiff for the delay, to be settled hereafter..